FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                  June 19, 2012
                                 TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                  Clerk of Court

 VERNELL MCKNIGHT, JR.,

       Petitioner - Appellant,
                                                        No. 12-5028
 v.                                        (D.C. No. 4:12-CV-00029-CVE-FHM)
                                                        (N.D. Okla.)
 TOM WHITE, Previous Warden;
 ANITA TRAMMELL, Present
 Warden,

       Respondents - Appellees.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.


      Vernell McKnight, Jr., a state inmate appearing pro se, seeks a certificate

of appealability (“COA”) so that he may appeal from the district court’s denial of

his 28 U.S.C. § 2254 petition. Finding that he has not made a “substantial

showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c), we deny Mr.

McKnight’s request for a COA and dismiss this appeal.

      In 1984, Mr. McKnight was convicted of manslaughter in Oklahoma state

court, upon a guilty plea, and since then has repeatedly challenged his conviction

in this court. McKnight v. Dinwiddie, 362 F. App’x 900 (10th Cir. 2010);

McKnight v. Shumaker, 244 F. App’x 233 (10th Cir. 2007); McKnight v. White,
68 F.3d 483 (Table), 1995 WL 607623 (10th Cir. 1995); McKnight v. White, No.

89-5163 (10th Cir. May 23, 1990). On at least two of these occasions, he has

moved to vacate federal judgments under Fed.R.Civ.P. 60(b)(4); his most recent

motion was so construed below. McKnight v. White, No. 12-cv-0029-CVE-FHM,

Doc. 4, at 2 (N.D. Okla. Jan. 31, 2012).

      Mr. McKnight argues that “jurists [would] find it debatable that [he] made

a substantial showing of being denied a constitutional right when the federal court

was without jurisdiction to vacate the final judgment entered July 6, 1987.” App.

for COA, at 2. In July 1987, the district court granted his habeas motion. R. 16.

But (as we explained in 1990) the district court, in October 1987, then ordered an

evidentiary hearing on the voluntariness of Mr. McKnight’s plea; after it was

found voluntary, the court subsequently ordered his petition dismissed. R. 20-21.

Mr. McKnight objects to this May order, but we find no defect in it.

      There is nothing here to justify relief under Rule 60(b)(4), which operates

to relieve a party of a final judgment when the “judgment is void.” Mr. McKnight

has not raised issues that are reasonably debatable; his claims are legally

unsupportable and frivolous. We DENY a COA and DISMISS this appeal.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -2-